FILED
                                                                         APRIL 1, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 36531-0-III
                     Respondent,               )
                                               )
       v.                                      )         UNPUBLISHED OPINION
                                               )
JOSHUA JAMES PULLIAM,                          )
                                               )
                     Appellant.                )

       FEARING, J. — Joshua Pulliam challenges on appeal the juvenile court’s

declination of jurisdiction. He later, in adult court, pled guilty to two counts of rape, two

counts of assault, and one count of harassment. Because the juvenile court entered

thorough and comprehensive findings of fact supported by evidence and because the

juvenile court considered all relevant factors when declining jurisdiction, we affirm the

declination and Pulliam’s convictions.

                                          FACTS

       We briefly describe the crimes committed by Joshua Pulliam, before outlining the
No. 36531-0-III
State v. Pulliam


extensive facts of Pulliam’s background reviewed by the juvenile court when declining

jurisdiction. Pulliam’s convictions stem from three incidents in 2017. At different times,

Pulliam attacked three women, who were strangers to him, in public places. On March 8,

2017, Pulliam approached a woman and requested a kiss. He then proceeded to brutally

attack and rape her. On May 19, 2017, Pulliam attempted to rape another woman, but a

passerby intervened and Pulliam fled. Finally, on November 23, 2017, Pulliam

approached another woman, asked for a cigarette, and then attacked and raped her.

       During the latter two attacks, Joshua Pulliam was on active supervision by the

juvenile court. Joshua Pulliam, born October 31, 2001, committed the charged crimes

between the ages of fifteen and sixteen years old.

                                       PROCEDURE

       The State of Washington originally charged Joshua Pulliam, in juvenile court, with

one count of first degree rape and one count of second degree assault for the March 8,

2017 incident, one count of attempted second degree rape for the May 19, 2017 incident,

and one count of second degree rape and one count of second-degree assault for the

November 23, 2017 incident. The State thereafter requested that the juvenile court

decline jurisdiction and transfer the case to adult court. Pursuant to the State’s request,

the juvenile court conducted a lengthy hearing to determine whether to decline

jurisdiction.

       The parties elicited the following evidence during the declination hearing. Joshua

                                              2
No. 36531-0-III
State v. Pulliam


Pulliam was diagnosed with attention-deficit hyperactivity disorder (ADHD) at an early

age. Pulliam also suffers from absence seizures, although he has never been diagnosed

with a seizure disorder. Absence seizures involve lapses in attention. In school, Pulliam

partook in an individualized education plan (IEP) and progressed poorly academically.

Pulliam also suffers from a speech impediment and an unspecified anxiety disorder.

       Joshua Pulliam had earlier experiences in juvenile court. On March 15, 2017, he

completed a diversion program for malicious mischief in the third-degree. On April 13,

2017, the juvenile court placed him on probation for fourth-degree assault and malicious

mischief in the third-degree. On September 13, 2017, the juvenile court extended

probation for attempted third-degree malicious mischief.

       Joshua Pulliam treats his ADHD with Ritalin, Strattera, and Concerta. According

to Pulliam and his mother, Pulliam uses phenobarbital to manage his seizures. The

Yakima County juvenile detention center did not list, however, phenobarbital as one of

Pulliam’s current medications. The detention center record listed, as Pulliam’s

medications, sertraline for depression, oxcarbazine for seizures, guanfacine for ADHD,

clonidine for anxiety, aripiprazole for major conduct disorder, and an albuterol inhaler for

asthma.

       Linda Pulliam, Joshua Pulliam’s mother, testified about her son’s medical issues.

She helped Joshua administer his medications, and she averred that he took phenobarbital

consistently before his arrest.

                                             3
No. 36531-0-III
State v. Pulliam


       During the decline hearing, defense counsel asked Yakima County’s juvenile

detention manager, Steve Driscoll, when the detention facility removed Joshua Pulliam

from his long-term seizure medication, phenobarbital. Driscoll responded:

              Never knew he was on it. There were indications that he was on
       medication. Our nursing staff had called doctors and whoever was
       purported to be prescribing medication, and they stated he had been off of it
       for years and that they were uncomfortable in re-prescribing the medication
       for him.

Report of Proceedings (RP) at 366. Driscoll commented that Pulliam had not taken

phenobarbital for many years.

       At the decline hearing, both parties presented expert testimony. Forensic

psychotherapist Michael Comte assessed Joshua Pulliam and testified on Pulliam’s

behalf. Comte opined that preservation of juvenile court jurisdiction would serve

Pulliam’s best interests. Psychologist Hans Michielsen testified on behalf of the State

and opined that declination would serve the public’s and Pulliam’s interests. Other

experts testified to the condition of and treatment needed by Pulliam.

       Michael Comte opined that Joshua Pulliam had an I.Q. score between seventy-five

to eighty-five points. Pulliam read and wrote at a first-grade level and could perform

mathematical computations at a fourth-grade level. He likened Pulliam’s emotional

maturity to an eleven- to thirteen-year-old. Pulliam acted impulsively and lacked insight.

Comte noted that Pulliam responded aggressively toward other children while in

kindergarten. He further noted that Pulliam responded well to treatment throughout life,

                                            4
No. 36531-0-III
State v. Pulliam


until reaching puberty, at which time his symptoms intensified.

       Paula Fluegge, Joshua Pulliam’s probation counselor, testified that, beginning in

2017, Pulliam participated in WISe, a social services program. Pulliam enrolled in WISe

in the late summer of 2017, and he had an anticipated graduating in November 2017.

Pulliam did not graduate, however, due to his arrest for the crimes charged in this

prosecution. Psychologist Hans Michielsen testified that Pulliam made little to no

progress in WISe. According to Michielsen, programs like WISe, unlike IEPs, “don’t set

very clear and specific goals that are measurable and observable.” RP at 42.

       According to Paula Fluegge, Joshua Pulliam violated his probation twice. Pulliam

failed to stay at his home and refused to abide by Linda Pulliam’s rules. Pulliam’s

mother also found drugs in his bedroom.

       Paula Fluegge described Pulliam’s fragmented conversation style as “talking to

you about one thing and then all of a sudden, he’d be over on another tangent, you know,

talking about something else.” RP at 219. According to Fluegge, Pulliam “just marches

to a different drum than what other kids do.” RP at 232. Further, Pulliam often disclosed

information that went against his best interests. In one instance, Pulliam informed

Fluegge about illegally catching a large fish, which he traded for a sizeable amount of

marijuana, which drugs he then sold for $250. RP 233.

       While using juvenile assessment tools, Paula Fluegge determined Joshua Pulliam

to be a moderate risk youth, but his risk level went “up higher since he re-offended

                                             5
No. 36531-0-III
State v. Pulliam


again.” RP at 230. Nonetheless, she opined that Pulliam was amenable to treatment,

because he completed random drug tests and attended scheduled sessions in his diversion

programs.

       Juvenile probation officer Dan Behler testified to Joshua Pulliam’s detention

history. Behler described an instance when, on December 15, 2017, Pulliam spoke, while

in detention, with his grandmother over the phone. Pulliam told his grandmother that

another juvenile hit him in the nose and that he planned “to beat the shit out of” the

person who hit him. RP at 321. Pulliam subsequently told his grandmother that he

would likely lose his phone privileges. Soon after, Pulliam attacked another juvenile

with a headlock, dragged the juvenile to the ground, and punched him several times

before an officer intervened.

       Dan Behler testified that the department of corrections (DOC) recommended

“remanding Joshua Pulliam to adult jurisdiction.” RP at 311-12. Behler explained how

Pulliam’s actions factored into this recommendation:

              One, there is a sense of surprise, okay; in reference to the—Joshua
       Pulliam going towards a head and/or throat area in each situation; in
       reference to the victims in the police matters: overpowering them, striking
       them, being very aggressive with them; what led up to it, the planning,
       whether it be instant planning or time to plan. It’s—there is the
       commonality amongst all of them in reference to the sense of surprise and
       how he approached or attacked or charged – however, you want to phrase
       it—the victims.

RP at 320.


                                             6
No. 36531-0-III
State v. Pulliam


       Linda Pulliam testified that, before Joshua Pulliam attacked a fellow juvenile, he

stopped taking his phenobarbital to control his seizures. She noted that his behavior

changed after being taken off of the medication, after which “he was getting in trouble

right and left for everything.” RP at 374. Before Pulliam’s hearing, Michael Comte did

not know that Pulliam no longer took phenobarbital and opined that the ending of the

drug was problematic.

       John Scott, a sex offender treatment coordinator for juvenile detention facility

Green Hill Academy, testified regarding Joshua Pulliam’s treatment options as either a

juvenile or an adult defendant. Scott explained that youthful offenders convicted as

adults serve DOC time in a Juvenile Rehabilitation Administration (JRA) facility, such as

Green Hill. Scott stated that youthful offenders generally stay at Green Hill until they

reach age twenty-one, but may be transferred to the DOC sooner if the offender exhibits

behavioral problems. By contrast, youth still under juvenile jurisdiction serve their entire

sentence at Green Hill and may not be sent to DOC. Youth sentenced as juveniles that

engage in aggressive behavior, however, may be transferred to the intensive management

unit, which would hinder the youth’s treatment.

       John Scott described the treatment process for youths sentenced by juvenile court.

The youths receive individual counseling, cognitive behavioral therapy, and didactic

behavioral therapy. The courses run in 16-week cycles. Once the youths serve their

time, they are transferred to a group home, which is structured, but less structured than

                                             7
No. 36531-0-III
State v. Pulliam


the detention facility. While in the group home, youths may continue school or obtain a

job. The youths later return home on parole.

       John Scott testified that a juvenile sentenced in adult court would experience

essentially the same treatment as one sentenced by the juvenile court, at least up to age

twenty-one, at which time juvenile court offenders are transferred to DOC rather than to a

group home and later parole. Up to the age of twenty-one, however, the adult court

offender’s experience “would be no different than a JRA-convicted youth[’s],” aside

from the possibility of being sent to the DOC earlier for behavioral problems. RP at 258.

       DOC treatment coordinator Cathi Harris testified that DOC evaluates a juvenile

sentenced as an adult for a sexual conviction to assess their treatment amenability. Harris

explained that youthful offenders are ineligible for sex-offender treatment until twelve to

twenty-four months before their release date.

       Dr. Erin Gorter-Hines did not testify at Joshua Pulliam’s hearing, but rather

submitted a report of a comprehensive evaluation she performed in August 2017, as part

of a prior proceeding, in which she found Pulliam to be legally competent. She identified

Pulliam’s mother, Linda Pulliam, as highly inconsistent in reporting her son’s issues.

       Michael Comte considered inconsistencies by Joshua Pulliam and Linda Pulliam

regarding Joshua’s medical and social history. Pulliam stated that, in the last couple of

years, he had been hearing a female’s voice that intoned: “[d]o me.” RP at 443. Comte

opined that Pulliam may have been malingering, because Pulliam had not disclosed this

                                             8
No. 36531-0-III
State v. Pulliam


psychiatric symptom until after being charged in this prosecution. Comte also rejected

Pulliam’s allegations of sexual abuse, which Pulliam claimed happened at age five. To

Dr. Erin Gorter-Hines, however, Pulliam reported sexual abuse at age thirteen. Comte

suspected that Pulliam occasionally refused to take his medications.

      Michael Comte dismissed Linda Pulliam’s statement that Joshua Pulliam was

diagnosed with autism, as insufficient clinical evidence supported this diagnosis. Joshua

Pulliam informed Comte that he first drank alcohol between the ages of eight and ten and

would drink for a week at a time, whereas Pulliam informed Dr. Erin Gorter-Hines that

he began drinking alcohol at age fifteen and had only consumed on three occasions in

total. Comte observed that Joshua “has a tendency to lie in both directions,” opining that

Joshua cannot “hang on to what reality is all the time.” RP at 448.

      Michael Comte’s written opinion read:

             “If committed to a juvenile correctional facility, he [Joshua] will
      most likely test the limits in authority. He will not be reinforced. In my
      opinion, in time he will give up attempts to gain empowerment and control
      and allow counseling staff to influence, guide, and direct him.”

RP at 458. Comte’s opinion continued:

              “Although under the best of circumstances, it is difficult to predict
      the future, I believe Joshua can be significantly influenced by age 21 and
      will likely be at a reduced risk for future offending after that.”

RP at 459.

      Michael Comte identified challenges to treat Joshua Pulliam for the first few


                                             9
No. 36531-0-III
State v. Pulliam


months, but Pulliam would benefit from long term treatment. Comte testified that

maintaining juvenile jurisdiction was in Pulliam’s and the public’s best interest. He

expressed concern that adult prison would expose Pulliam to a criminal subculture with

people exploiting and abusing him. Spending eighteen years in prison would harm

Pulliam.

       At the close of testimony at the declination hearing, the juvenile court delivered a

detailed oral ruling declining jurisdiction. The court viewed Dr. Erin Gorter-Hines’

evaluation of Joshua Pulliam to be the most comprehensive. The court opined that, while

Michael Comte recognized the discrepancies in Pulliam’s medical and social history,

Comte’s belief that these discrepancies were not substantial detracted from his report’s

credibility. The juvenile court noted that Comte lacked Pulliam’s police reports and

lacked the opportunity to interview Pulliam or his mother. The court also found, based

on Pulliam’s problems in detention and supervision and the inconsistencies in reports

from him and his mother, five years in a juvenile facility, with no ongoing community

supervision, would inadequately protect the public. Finally, the court determined that,

whether it declined juvenile jurisdiction or not, Pulliam would receive identical treatment

during his time at Green Hill.

       During a later oral ruling during which Joshua Pulliam challenged proposed

findings of fact, the juvenile court analyzed the eight factors from Kent v. United States,

383 U.S. 541, 566-67, 86 S. Ct. 1045, 16 L. Ed. 2d 84 (1966). CP 144-59. The court

                                             10
No. 36531-0-III
State v. Pulliam


emphasized the importance of the public interest, factor eight in the analysis:

              So to suggest that there was one piece of this Court’s ruling that
       gave any untoward weight and it was not again looking at the totality of the
       circumstances—and quite frankly, I could have relied solely on the fact that
       I believed that the public’s best interests are protected by declining Mr.
       Pulliam and simply relied on that. I didn’t because I—again, I’m going to
       stand by my original ruling that I think Mr. Pulliam is also going to be the
       one who does benefit long term from this.

RP at 577.

       The juvenile court entered extensive written findings of fact and conclusions of

law. The findings included:

                ...
                38. More concerning than the number of priors, which includes
       misdemeanors and gross misdemeanors, is the reality that the respondent
       did not do well in following the conditions of release while charges were
       pending or while on probation after adjudication.
                39. The respondent spent 70 days in detention during a seven-month
       period up until his arrest in November for violating conditions of release or
       probation violations.
                ....
                41. Ms. Fluegge’s quote was “‘Josh marches to the beat of a
       different drum.”’
                42. The respondent continued to show an increase in aggression at
       home and school.
                43. While in detention, he also shown [sic] increased aggression
       even with the knowledge that the privileges he values, such as phone
       privileges and visits with family, would be lost.
                ....
                47. While this factor [Kent factor six] is somewhat straight forward
       [sic], it is complicated by the respondent’s mother’s highly inconsistent
       reporting that is not backed up by actual records.
                ....
                54. There has been some sexual abuse that was articulated, though
       not consistently, with one evaluator noting abuse at age 5 and the other

                                            11
No. 36531-0-III
State v. Pulliam


      noting it age 13.
              55. Also, there is inconsistent reporting dealing with the hearing of
      voices.
              ....
              76. There was also an evaluation by Dr. Gorter-Hines of the Child
      Study Treatment Center that was considered by the Court and found to be
      the most comprehensive evaluation of the respondent.
              ....
              90. Mr. Comte’s report and testimony recognizes the above
      discrepancies in the information that the respondent’s mother gave to other
      service providers, because he had Dr. Gorter-Hines’s report available to
      him.
              ....
              93. Even though he [Comte] testified that he recognized the
      discrepancies in the information that he was provided, he opined that he did
      not consider the discrepancies to be substantial, even though the
      discrepancies related to anoxia, seizure history, sexual abuse, hearing
      voices, and the age and frequency of the respondent’s use of alcohol.
              94. This detracted from the credibility of Mr. Comte’s report.
              ....
              102. Mr. Comte’s opinion—that the respondent will take three
      months to acclimate to Green Hill Academy at Juvenile Rehabilitation
      (‘JR’), after which time he will engage in meaningful treatment—is just an
      opinion.
              ....
              104. This Court can make a reasonable inference that the respondent
      will take a longer time to orient himself at Green Hill Academy based on
      his documented struggles with conditions of release, violations of
      probation, and problems while in detention.
              105. There is no way to accurately predict how much time the
      respondent will spend in the Intensive Management Unit at JR for
      unwanted behavior that will prevent meaningful engagement in the services
      and treatment being offered at Green Hill Academy.
              106. The respondent will receive identical treatment while at Green
      Hill Academy whether he is facing juvenile jurisdiction or adult
      jurisdiction.
              ....
              110. The respondent is also going to need additional time to catch up
      emotionally, for the difference in his emotional age and his chronological

                                           12
No. 36531-0-III
State v. Pulliam


      age, as discussed by his mother and Mr. Comte.
              111. If maintained in juvenile jurisdiction, there would be only a five
      year window with no ongoing community supervision.
              112. The respondent’s documented problems in detention and on
      supervision, the lack of records to back up assertions made by the
      respondent and his family, the conflicting information regarding the
      respondent’s issues, and the lack of truthfulness demonstrated on an
      ongoing basis by the respondent lead to a reasonable inference that five
      years is simply not enough of a window to provide adequate rehabilitation
      that would, in turn, provide protection for the public upon release.
              113. The adult system puts such safeguards in place.
              114. The respondent will receive not only the same programming for
      the first five years at JR but will then extend his opportunities to work on
      those skills with additional programming opportunities for inmates at DOC
      who have similar backgrounds.
              115. The adult system will provide a longer structured environment
      with the opportunity for booster sessions once reintegration is possible to
      help if the process is not going well, rather than “‘21 and done’” at JR.
              116. Not only would this court be placing the protection of the
      public at significant risk by allowing for “‘21 and done,’” this court would
      also not be giving the respondent every opportunity to be successful once
      he is reintegrated into society.
              117. Based upon the substantial documented needs of the
      respondent, it is in his best interests to be rehabilitated in the adult system.
              118. It is clearly in the public’s best interest from a safety standpoint
      to move the respondent to the adult jurisdiction which could require a
      lifetime community custody safety valve.
              119. This factor [Kent factor eight]—the prospects for protecting the
      public and the likelihood of rehabilitating the juvenile—weighs in favor of
      moving the respondent to adult jurisdiction.

Clerk’s Papers (CP) at 149-58.

      The juvenile court entered two conclusions of law:

              120. Considering the seven Kent factors that apply in this case, in
      light of all the evidence and testimony that has been presented, it is this
      Court’s determination by a preponderance of the evidence that declination
      will be in the best interest of the juvenile and the public; therefore, the

                                             13
No. 36531-0-III
State v. Pulliam


       respondent is remanded to the adult jurisdiction by order of this Court.
              121. The Court’s oral ruling delivered on the record is incorporated
       herein by reference.

CP at 158.

       After juvenile court declination, the State in adult court, by second amended

information, charged Joshua Pulliam with rape in the first degree, assault in the fourth

degree, rape in the second degree, assault in the second degree, and felony harassment of

another via threat to kill. Pulliam pled guilty to the charged crimes. When entering his

guilty plea, Pulliam maintained his objection to the juvenile court’s decision to decline

jurisdiction. The adult court sentenced Joshua Pulliam to an indeterminate sentence of

200 months’ to life.

                                 LAW AND ANALYSIS

       On appeal, Joshua Pulliam argues: (1) the evidence does not support the juvenile

court’s findings regarding Michael Comte’s consideration of inconsistencies, (2) the

defective findings regarding Comte impacted the juvenile court’s evaluation of Kent

factor six, (3) the evidence does not support the juvenile court’s finding regarding

Pulliam’s treatment options and responses to interventions, (4) the juvenile court’s

defective findings impacted its evaluation of Kent factor eight, and (5) the inadequate

evaluation of factors six and eight led to a mistaken decision to decline jurisdiction.

Pulliam also asserts cumulative error.

       RCW 13.40.110(3) governs when a juvenile court may decline jurisdiction:

                                             14
No. 36531-0-III
State v. Pulliam



               The court after a decline hearing may order the case transferred for
       adult criminal prosecution upon a finding that the declination would be in
       the best interest of the juvenile or the public. The court shall consider the
       relevant reports, facts, opinions, and arguments presented by the parties and
       their counsel.

       A juvenile court’s decision on whether to decline jurisdiction is discretionary and

reversible only if this court finds that the juvenile court abused its discretion. State v.

M.A., 106 Wn. App. 493, 498, 23 P.3d 508 (2001). A juvenile court abuses its discretion

when it exercises it on a ground, or to an extent, clearly untenable or manifestly

unreasonable. State v. M.A., 106 Wn. App. at 498.

       When considering whether to decline jurisdiction, the juvenile court must consider

eight factors outlined by the United States Supreme Court in Kent v. United States, 383

U.S. 541, 566-67 (1966). The Kent factors include:

               (1) the seriousness of the alleged offense and whether the protection
       of the community requires waiver; (2) whether the alleged offense was
       committed in an aggressive, violent, premediated or willful manner; (3)
       whether the alleged offense was against persons or against property; (4) the
       prosecutive merit of the complaint; (5) the desirability of juvenile trial and
       disposition of the entire offense in one court when the juvenile’s
       accomplices in the alleged offense are adults; (6) the juvenile’s
       sophistication and maturity as determined by consideration of his or her
       home, environmental situation, emotional attitude, and pattern of living; (7)
       the juvenile’s record and previous history; and (8) the prospects for
       adequate protection of the public and the likelihood of reasonable
       rehabilitation of the juvenile by the use of procedures, services, and
       facilities available in the juvenile court.




                                              15
No. 36531-0-III
State v. Pulliam


State v. M.A., 106 Wn. App. at 497-98 (footnotes omitted). Although not all eight of the

Kent factors must be proven in order to justify declination, the juvenile court abuses its

discretion when it does not consider all eight factors. State v. M.A., 106 Wn. App. at 498.

       In support of his arguments, Joshua Pulliam assigns error to the following findings

of fact: 38-39, 41-43, 47, 53-55, 76, 90, 93-94, 102, 104-106, 110-119. Pulliam further

argues that substantial evidence fails to support conclusions of law 120 and 121. We

earlier quoted the challenged findings of fact and conclusions of law.

       This court will not disturb the juvenile court’s factual findings if substantial

evidence supports them. State v. M.A., 106 Wn. App. at 498. Evidence is substantial

when it is of sufficient quantity to persuade a fair-minded, rational person of the truth of

the allegation. State v. Ware, 111 Wn. App. 738, 742, 46 P.3d 280 (2002). To determine

whether substantial evidence supports the juvenile court’s decision, this court examines

the entire record, including the court’s oral opinion. State v. M.A., 106 Wn. App. at 498.

This court treats unchallenged findings of fact as verities on appeal. State v. Stenson, 132

Wn.2d 668, 697, 940 P.2d 1239 (1997).

                    Michael Comte’s Consideration of Inconsistencies

       The juvenile court found that Joshua Pulliam and his mother Linda reported

inconsistent facts to different mental health care professionals. The inconsistencies

included Joshua’s alcohol consumption, hearing of voices, and sexual abuse. The

juvenile court inferred from this evidence that the Pulliams reported new information to

                                             16
No. 36531-0-III
State v. Pulliam


Michael Comte that they did not report to Dr. Erin Gorter-Hines in an attempt to skew

Comte’s report in favor of juvenile jurisdiction.

       Joshua Pulliam argues that the juvenile court’s findings of fact relating to Michael

Comte’s testimony and report are unsupported by substantial evidence.

Nevertheless, in his brief, Pulliam concedes that he and his mother reported facts

inconsistent with facts reported to other professionals and even inconsistently reported

facts to Michael Comte. Pulliam further agrees that he and his mother attempted to skew

the opinions of Comte by providing him false information and that Comte concluded that

Pulliam and his mother misled him.

       Joshua Pulliam’s challenge to the trial court’s findings consists more of a

challenge to inferences drawn by the court from the underlying evidence rather than an

assertion to a lack of supporting evidentiary facts. Pulliam objects to the court’s

extrapolation that, when Michael Comte rendered his opinions, Comte failed to

adequately consider Pulliam’s manipulation and lack of credibility. In turn, Pulliam

challenges the trial court’s choosing of the opinions of one expert over another expert.

The trial court decided to base its conclusions more on the opinions rendered by Dr. Erin

Gorter-Hines. We discern no error in the court accepting Dr. Gorter-Hines’ opinions

instead. The credit to be given to any expert opinion testimony is quintessentially a

matter for the trier of fact to determine. Strauss v. Premera Blue Cross, 194 Wn.2d 296,



                                             17
No. 36531-0-III
State v. Pulliam


302, 449 P.3d 640 (2019); Grove v. PeaceHealth St. Joseph Hosp., 182 Wn.2d 136, 146,

341 P.3d 261 (2014).

               Kent Factor Six: The Juvenile’s Sophistication and Maturity

       In deciding whether to decline juvenile jurisdiction, the juvenile court must

consider, along with all seven other factors, Kent factor six addressing the juvenile’s

sophistication and maturity as determined by consideration of his or her home,

environmental situation, emotional attitude, and pattern of living. State v. M.A., 106 Wn.

App. 493, 497-98 (2001). In finding of fact 63, the juvenile court found that Kent factor

six weighed in Joshua Pulliam’s favor.

       On appeal, Joshua Pulliam contends that, although the juvenile court resolved

Kent factor six in his favor, the court’s erroneous findings of fact relating to Michael

Comte’s evaluation resulted in this factor weighing less in Pulliam’s favor than it would

have if the court entered findings supported by substantial evidence. Nevertheless, as

analyzed above, the findings of fact relating to Michael Comte’s evaluation were

sufficient. Although Pulliam assigned error to those findings, his argument did not

challenge the findings. We question whether the accused may ever successfully

challenge the trial court’s weighing of a Kent factor, when the court deems the factor to

favor the accused. Nevertheless, we find no error in the trial court’s handling of factor 6

when the facts supported the trial court’s use of the factor.

           Joshua Pulliam’s Treatment Options and Responses to Intervention

                                             18
No. 36531-0-III
State v. Pulliam



       Joshua Pulliam next asserts that the juvenile court entered insufficient findings

relating to his treatment options and his responses to previous time spent in juvenile

detention. Pulliam challenges the court’s findings that: (1) he would receive identical

treatment opportunities during his first five years at Green Hill regardless of whether the

court declined jurisdiction, (2) he acted inappropriately following his release pending

charges and while on probation after adjudication of his prior convictions, (3) he showed

increased aggression at home, at school, and in detention, and (4) he would not respond

well to continuous treatment available in juvenile detention for the next five years if the

juvenile court retained jurisdiction. We address these discrete contentions in such order.

                                  A. Identical Treatment

       Joshua Pulliam challenges the following findings of fact:

               106. The respondent will receive identical treatment while at Green
       Hill Academy whether he is facing juvenile jurisdiction or adult
       jurisdiction.
               ....
               114. The respondent will receive not only the same programming for
       the first five years at JR but will then extend his opportunities to work on
       those skills with additional programming opportunities for inmates at DOC
       who have similar backgrounds.

CP at 156-57. Nevertheless, ample testimony supported these two findings.

       Joshua Pulliam highlights that, under adult jurisdiction, he would lack the

opportunity to transition to a group home or parole after his twenty-first birthday. He



                                             19
No. 36531-0-III
State v. Pulliam


also emphasizes that he could be transferred to DOC before he turned twenty-one years

old.

       The juvenile court noted that, while Joshua Pulliam remained at Green Hill, his

treatment would be identical to that of one sentenced in juvenile court. The juvenile

court did not find that Pulliam’s treatment would remain identical once he transferred to

the DOC. Furthermore, as the State argues, while Pulliam could be transferred to DOC

early, the transfer would result from his behavior at Green Hill. Additionally, according

to DOC Treatment Coordinator Cathi Harris, Joshua Pulliam has the chance to seek sex

offender treatment during the final twelve to twenty-four months of his sentence.

                                B. Probation Performance

       Joshua Pulliam next argues that the juvenile court entered three findings of fact

based on a misunderstanding of witness testimony regarding his prior court contacts.

Pulliam challenges the following findings of fact:

              38. More concerning than the number of priors, which includes
       misdemeanors and gross misdemeanors, is the reality that the respondent
       did not do well in following the conditions of release while charges were
       pending or while on probation after adjudication.
              39. The respondent spent 70 days in detention during a seven-month
       period up until his arrest in November for violating conditions of release or
       probation violations.
              ....
              41. Ms. Fluegge’s quote was “‘Josh marches to the beat of a
       different drum.’”




                                            20
No. 36531-0-III
State v. Pulliam


CP at 149. Pulliam does not challenge finding of fact 38 insofar as it states that his

number of prior convictions causes concern. Additionally, he only challenges finding of

fact 41 inasmuch as it suggests that the court believed Paula Fluegge’s statement referred

to his lack of success on probation.

         The three findings of fact relate to the juvenile court’s analysis for Kent factor

seven, Joshua Pulliam’s prior criminal record and history. State v. M.A., 106 Wn. App.

493, 498 (2001). In its findings, the juvenile court labeled its analysis of factor seven as

factor four and vice versa. Kent factor four relates to the prosecutive merit of the

complaint against the juvenile. State v. M.A., 106 Wn. App. at 497. We deem the

confusion to constitute a scrivener’s error that does not detract from the juvenile court’s

analysis.

         The juvenile court found that Kent factor seven weighed in Joshua Pulliam’s

favor:

                 44. Even though the Court is concerned about this factor, the
         respondent’s prior criminal history weighs in favor of retaining juvenile
         jurisdiction.

CP at 150.

         Joshua Pulliam contends that the juvenile court misunderstood his probation

counselor, Paula Fluegge’s, testimony. Fluegge testified that Pulliam did not graduate

from the WISe program due to being arrested for the crimes charged in this matter.

Fluegge indicated that Pulliam violated his probation twice, once when failing to obey his

                                               21
No. 36531-0-III
State v. Pulliam


mother’s home rules by leaving the house as he pleased and once when his mother found

drugs in his room. According to Fluegge, Pulliam “just marches to a different drum than

what other kids do.” RP at 232.

       Using juvenile assessment tools, Paula Fluegge determined Joshua Pulliam to be at

moderate risk for reoffending, but his risk level increased since his re-offense.

Nonetheless, Fluegge opined that Pulliam was amenable to treatment, because he

completed random drug tests and attended scheduled sessions in his diversion programs.

       Joshua Pulliam argues that, when Paula Fluegge stated that he “‘re-offended

again,’” she was “referring to minor offenses unrelated to the pending charges.”

Amended Br. of Appellant at 32. Pulliam fails to explain why Fluegge’s opinion as to his

likelihood of reoffending should be diminished due to the type of violations he

committed.

       The juvenile court determined that Joshua Pulliam did not follow his probation

conditions after his prior adjudications. The juvenile court noted Paula Fluegge’s

decision to increase Pulliam’s risk level from moderate to high. The juvenile court found

Pulliam’s poor probation performance significant. Nevertheless, despite its concerns, the

juvenile court resolved Kent factor seven, labeled in its findings as Kent factor four, in

Pulliam’s favor. Substantial evidence supports the juvenile court’s findings regarding

Joshua Pulliam’s poor probation performance.



                                             22
No. 36531-0-III
State v. Pulliam


                                  C. Increased Aggression

       Joshua Pulliam asserts that evidence did not support the juvenile court’s findings

of fact related to his increased aggression at home, in school, and in detention. Pulliam

contends that, based on these findings, the juvenile court erroneously concluded that he

would not be amenable to treatment in juvenile detention. Pulliam argues that his

adolescence and abrupt removal from phenobarbital resulted in his behavioral changes.

       Joshua Pulliam and his mother maintained that Pulliam took phenobarbital to

control his seizures and that he took this medication consistently until being placed in

juvenile detention in 2017. Pulliam’s mother noted that his behavior had changed after

being taken off of phenobarbital, stating that “he was getting in trouble right and left for

everything.” RP at 374. Before Pulliam’s hearing, Michael Comte did not know that

Pulliam “was taken off of his phenobarbital without being—apparently without being

tapered off his phenobarbital, which, oooh, can be really scary.” RP at 431. Pulliam

contends that being suddenly taken off phenobarbital contributed heavily to his increased

aggression.

       The trial record demonstrates that a provider prescribed phenobarbital to Joshua

Pulliam. Aside from the Pulliams’ testimony, the record establishes that Pulliam took

this medication for a significant period before entering juvenile detention. Nevertheless,

Yakima County’s records list the current medications Pulliam took while in juvenile

detention: sertraline for depression, oxcarbazine for seizures, guanfacine for ADHD,

                                             23
No. 36531-0-III
State v. Pulliam


clonidine for anxiety, aripiprazole for major conduct disorder, and an albuterol inhaler for

asthma. Phenobarbital is not listed. Furthermore, when defense counsel asked Yakima

County juvenile detention manager Steve Driscoll when Pulliam was taken off of

phenobarbital, Driscoll replied that he did not know Pulliam took the medication and

communications from detention staff to Pulliam’s doctors indicated that he had not taken

the medication for years. Thus, the record supports a finding that Pulliam had not been

taking phenobarbital on entering juvenile detention.

       Dan Behler, a juvenile probation officer, recommended declining juvenile

jurisdiction. In support of his decision, Behler cited Joshua Pulliam’s aggressive attacks

of the victims, including how Pulliam overpowered them, struck them, and went for the

victims’ head or throat during his surprising assaults. These actions occurred before

Pulliam’s confinement, when he and his mother alleged that he regularly took

phenobarbital. Even if, as Pulliam argues, he had been taking his medication consistently

when he committed these crimes, this evidence harms his argument.

       If Joshua Pulliam aggressively attacked three women, while on phenobarbital,

Pulliam’s attack of a fellow juvenile while in detention likely would have occurred

irrespective of his suddenly ceasing the medication. Dan Behler described this attack. In

addition, in December 2017, Pulliam spoke with his grandmother over the phone.

Pulliam indicated that he had been hit in the nose and that he was “going to beat the shit

out of” someone, presumably the person who hit Pulliam. RP at 321. Pulliam

                                            24
No. 36531-0-III
State v. Pulliam


subsequently told his grandmother that he would likely lose his phone privileges. Soon

after, Pulliam attacked another juvenile with a headlock, dragged the juvenile to the

ground, and punched him several times before an officer intervened.

       In short, substantial evidence supports the juvenile court’s findings related to

Joshua Pulliam’s aggression.

                                  D. Continuous Treatment

       The juvenile court’s finding of fact 39 declares that Joshua Pulliam spent seventy

days in detention during a seven-month period until his arrest in November for violating

conditions of release or probation violations. Pulliam construes this finding as suggesting

that his period of confinement was continuous, not intermittent, or that his prior custody

indicated that his future treatment in a juvenile facility would be ineffective over the next

five years, if the juvenile court retained jurisdiction.

       We agree with Joshua Pulliam that he spent time in and out of detention, rather

than being held continuously for seventy days. Nevertheless, the juvenile court did not

find that Pulliam spent seventy continuous days in confinement, particularly since the

juvenile court wrote that Pulliam spent seventy days in incarceration over the course of

seven months. Seven months contains more than seventy days.

       Joshua Pulliam claims that, if he received continuous treatment for an extended

period, he would have responded well. He observes that, according to John Scott, Green

Hill’s sex offender treatment coordinator, group therapy courses run in 16-week cycles.

                                               25
No. 36531-0-III
State v. Pulliam


Because Pulliam’s longest prior stint in custody would not have allowed him to complete

half of one 16-week program, he argues that the treatment he received was substantially

disrupted over his time in and out of custody.

       Joshua Pulliam’s contention assumes that, during his prior period of confinement,

he spent time at Green Hill. The record does not support this fact. Rather, Pulliam was

incarcerated at the juvenile detention center in Yakima County. Thus, Pulliam could not

have accessed the treatment options that Green Hill offers.

       Joshua Pulliam did not respond well to treatment intervention during his

intermittent confinement across seven months. Although Green Hill would afford

Pulliam more aggressive treatment options, he remained unamenable to treatment during

his previous incarceration periods. The record supports that Pulliam will require more

time to rehabilitate than five years, the maximum stay in the juvenile system. Thus, the

juvenile court did not err in finding that Pulliam’s prior court interventions were

representative of his future treatment amenability.

        Kent Factor Eight: Protecting the Public and Rehabilitating Joshua Pulliam

       The juvenile court resolved Kent factor eight in favor of declining jurisdiction

because adult court would both protect the public and assist in Joshua Pulliam’s

rehabilitation. Pulliam argues that the findings of fact that he previously challenged

infected the juvenile court’s consideration of Kent factor eight and its decision to decline

jurisdiction.

                                             26
No. 36531-0-III
State v. Pulliam


         Kent factor eight requires the juvenile court to consider “the prospects for

adequate protection of the public and the likelihood of reasonable rehabilitation of the

juvenile by the use of procedures, services, and facilities available in the juvenile court.”

State v. M.A., 106 Wn. App. 493, 498 (2001) (footnote omitted). We have already

determined that substantial evidence supports all of the juvenile court’s findings that

Joshua Pulliam challenges. The juvenile court gave due consideration to each Kent factor

and found that declination is in both the public’s and Pulliam’s best interests by a

preponderance of the evidence. The juvenile court did not abuse its discretion by

remanding Pulliam to adult court jurisdiction.

                                       Cumulative Error

         Joshua Pulliam also contends that cumulative error led to the juvenile court’s

declination of jurisdiction. Since we find no error, the cumulative error doctrine does not

apply.

                                        CONCLUSION

         We affirm the juvenile court’s declination of jurisdiction and, in turn, the adult

court convictions of Joshua Pulliam.




                                               27
No. 36531-0-III
State v. Pulliam


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _________________________________
                                            Fearing, J.

WE CONCUR:



______________________________
Lawrence-Berrey, J.


______________________________
Staab, J.




                                           28